DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
Response to Amendment
The Amendment filed 05/04/2022 has been entered. Claims 6-7 were cancelled and Claims 17-18 were added new. Claims 1-5 and 8-18 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejections.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17-18 recite “wherein the first edge portion of the sealing member defines a crowned outer surface”. It is unclear what aspect of a surface makes the surface to be crowned. For purposes of this examination the claimed “crowned outer surface” is interpreted as an “outer surface”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutcu (U.S. Pre-Grant Publication No. 2011/0140370).

As per claim 1, Sutcu discloses an apparatus for effecting a seal of a gap in a turbomachine between a first structural member (34, 42, collectively; figure 9)  of the turbomachine and a second structural member (38, 106, collectively) of the turbomachine, the apparatus comprising: a seat (34; figure 2) defined by a portion of the first structural member (34, 42), the seat being a slot having a concave indentation (62; figure 2) formed in the outer surface of the first structural member (as shown; figure 2); a contact surface (114; figure 4) defined by a portion of the second structural member (38, 106); and a sealing member (64) having a body comprising a first edge portion (182; figure 5) and a second edge (194) at opposite ends of the sealing member (as shown; figure 5), wherein the first edge portion is rotatably journaled in the seat forming a pivoting connection relative to the first structural member (via rotation of spring member 166; paragraph [0055]) and the second edge portion comprises a curved contact surface in sealing contact with the contact surface of the second structural member (curved end portion 194 engaging axially facing surface 114 of vane seal structure 38; figure 9).


As per claim 2, Sutcu discloses the apparatus of claim 1, and further discloses a resilient member, configured to press the curved contact surface  of the sealing member against the contact surface of the second structural member (preloading of spring member 166 providing a bias to engagement with the vane base portion 112; figure 9; paragraph [0061]).

As per claim 3, Sutcu discloses the apparatus of claim 1, and further discloses wherein the contact surface of the second structural member is a planar contact surface (as shown; figure 6).

As per claim 4, Sutcu discloses the apparatus of claim 1, and further discloses wherein the first edge portion (178) comprises a first cylindrical surface, said first cylindrical surface having an axis parallel to the first edge portion (as shown; figures 6, 9).

As per claim 5, Sutcu discloses the apparatus of claim 1, and further discloses wherein the curved contact surface of the second edge portion comprises a second cylindrical surface having an axis parallel to the first edge portion (the curved end portion forms a curved surface that is a partial cylindrical surface; figures 6, 9).

As per claim 8, Sutcu discloses the apparatus of claim 1, and further discloses a restraining member (112; figure 9), configured to prevent or limit movement of the sealing member in the seat in a direction parallel to the first edge portion (vane base portion 112 limits rotational movement of seal member 64 within transition base portion; figure 9).

As per claim 9, Sutcu discloses the apparatus of claim 1, and further discloses wherein the sealing member is substantially rigid (seal member 64 made from platelets made from INCONEL X-750 or a cobalt based alloy; paragraph [0050]).

As per claim 10, Sutcu discloses a gas turbine comprising: a casing; in said casing, at least one turbine stage comprised of a set of static nozzles and a set of rotary blades (a row of vane assembly of a gas turbine engine, i.e., inherently having a casing in the turbine stage; paragraph [0004]); a combustor and a combustor liner extending from a forward end to an aft end thereof (combustor having a plurality of transition ducts, i.e., inherently having a forward end and an aft end; paragraph [0023]); an apparatus according to claim 1, sealing a gap between the combustor liner (42; figure 9) and the stationary nozzles (106).

As per claim 11, Sutcu discloses the gas turbine of claim 10, and further discloses wherein the combustor is an annular combustor, and wherein the combustor liner comprises an outer combustor liner portion and an inner combustor liner portion (transition duct 18 having an outer portion and an inner portion; figure 1).

As per claim 17, Sutcu discloses the apparatus of claim 1, and further discloses wherein the first edge portion of the sealing member defines an outer surface (as shown; figure 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutcu.

As per claim 12, Sutcu discloses a sealing structure for sealing a gap between a combustor liner and a surrounding structure of a gas turbine engine , comprising:  a plurality of sealing members (64; figures 1, 9) arranged in an annular configuration (as shown; figure 1); wherein each sealing member comprises a body having a first edge portion (182; figure 5) and a second edge portion (194) at opposite ends of the respective sealing member (as shown; figure 5); the first edge portion forms a pivoting connection relative to the surrounding structure (via rotation of spring member 166; paragraph [0055]); the surrounding structure comprises a seat (34; figure 2), the seat being a slot defining a concave indentation (62; figure 2) in outer surface of the structure to house the first edge portion of the sealing member so that the first edge portion is rotatably journaled in the seat (as shown; figure 2); and the second edge portion (194)  comprises a curved contact surface in sliding contact with a contact surface (curved end portion 194 engaging axially facing surface 114 of vane seal structure 38; figure 9).
While Sutcu does not explictly disclose wherein the second edge portion comprises a curved contact surface, in sliding contact with a contact surface of the combustor liner, Sutcu teaches the reversal of the claimed limitation wherein the combustor liner (42) comprises a seat (54) rotatably housing the first edge portion of the sealing member (transitional base portion 54 forming a seat rotatably housing main body portion 178; figure 9); and wherein the second edge portion comprises a curved contact surface, in sliding contact with a contact surface of the surrounding structure (curved end portion 194 forming a curved contact surface sealing with axially facing surface 114; figure 9). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to reverse the arrangement of Sutcu’s seal since mere reversal of parts was held to be an obvious modification (see MPEP 2144.04 VI. A. Reversal of Parts).

As per claim 13, Sutcu discloses the sealing structure of claim 12. Sutcu further discloses wherein each sealing member (64) is provided with a resilient member adapted to press the curved contact surface of the sealing member against the contact surface of the combustor liner (preloading of spring member 166 providing a bias to engagement with the vane base portion 112, i.e., also engaging with axially facing surface 56 (contact surface) of transition exit flange 42 (combustor liner); figure 9; paragraph [0061]). 

As per claim 14, Sutcu discloses the sealing structure of claim 12. Sutcu further discloses wherein the contact surface  of the combustor liner is planar (as shown; figure 6).

As per claim 15, Sutcu discloses the sealing structure of claim 12. Sutcu further discloses wherein said surrounding structure comprises a set of stationary nozzles of a gas turbine stage, fluidly coupled to the combustor liner (a first row vane assembly (stationary nozzles) fluidly connected to transition duct (combustor liner); paragraph [0022]).

As per claim 18, Sutcu discloses the sealing structure of claim 12, and further discloses wherein the first edge portion of each sealing member defines a crowned outer surface (as shown; figure 9).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutcu in view of Sarawate (U.S. Pre-Grant Publication No. 2020/0141254).

As per claim 16, Sutcu discloses the sealing structure of claim 12. Sutcu does not explicitly disclose a laminar sealing element arranged between each pair of adjacent sealing members. 
Sarawate is a related prior art in that it deals with sealing for stationary turbine components. Sarawate teaches a laminar sealing element arranged between each pair of adjacent sealing members (seal 200 between adjacent shroud segments (blade outer air seal); figure 10). Sarawate teaches the seal minimize the leakage by simultaneously overlapping ends of adjacent segments (paragraph [0055]). Therefore, in order to improve sealing, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Sutcu’s sealing element to incorporate Sarawate’s seal between adjacent seal segments because as Sarawate teaches, the seal between adjacent members minimizes the leakage by simultaneously overlapping ends of adjacent segments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745